UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                 14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION

-----------------------------------------------------------------------------x       ORDER


JESSE M. FURMAN, United States District Judge:

        Earlier today, the Court received the following email, attached as Exhibit A, from an

apparent member of the settlement class. Class Counsel shall attempt to contact the email’s

senders and file a response with the Court within two weeks of the date of this Order.


        SO ORDERED.

Dated: May 6, 2021                                         __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
EXHIBIT A
From:                    Nancy Murphy, RN, BHS, MBA
To:                      Furman NYSD Chambers
Subject:                 GM Ignition Switch Economic Settlement Claim irregularities
Date:                    Thursday, May 6, 2021 2:43:25 PM


CAUTION - EXTERNAL:

We would like to express concern over the lack of notice and very short time frame provided
in the case of GENERAL MOTORS IGNITION SWITCH ECONOMIC
SETTLEMENT for people to file their claims. We only received a postcard saying the
opportunity to file would be some time after March 18, 2021 ("no earlier than March
18, 2021" which could be any random date in the future after March 18, 2021.) We
checked the website this week and now it says it's already closed as of April 20, 2021
and we can't file a claim!

People's lives cannot be monopolized with constantly checking this website, especially given
                                                                             COVID
and complete lack of notice letting people know that the claim filing window had
opened, we'd like to object or request that this very short timeline be extended
allowing people to properly have time to file their claims.

Your feedback is greatly appreciated. Please contact me either via email at
AIRFOIL65@yahoo.com, phone at 954-614-6133 or via mail:

Capt. Denis Murphy

12440 SW 1st Court

Plantation, FL 33325




(and
Nancy Murphy, RN, BHS, MBA
nancymurphyRN@gmail.com
Cell/text: 954-242-5404)



This email (including attachments) is confidential and may be legally privileged. It is covered by the Electronic Communications Privacy Act, 18
U.S.C. 2510-2521. If you are not the intended recipient, you are hereby notified that any retention, dissemination, distribution or copying of this
communication is strictly prohibited. Please reply to the sender that you have received this message in error then delete it. Thank you and have an
awesome day!




---------- Forwarded message ---------
From: Nancy Murphy, RN, BHS, MBA <nancymurphyrn@gmail.com>
Date: Thu, May 6, 2021 at 1:55 PM
Subject: Fwd: Claim inquiry
To: <GMIgnitionswitch@hbsslaw.com>


We are filing a formal complaint that you did not provide ANY notice that the opportunity to
file a claim had opened and did not provide adequate time to file a claim (less than 30 days).
We were just notified that it would open sometime after March 18, 2021. People were never
notified that it actually opened. Additionally, given the circumstances of COVID happening
in the world, having less than a month to file when a person or their family member is ill is
absolutely not adequate.  

Kind regards,


Nancy Murphy, RN, BHS, MBA
nancymurphyRN@gmail.com
Cell/text: 954-242-5404



This email (including attachments) is confidential and may be legally privileged. It is covered by the Electronic Communications Privacy Act, 18
U.S.C. 2510-2521. If you are not the intended recipient, you are hereby notified that any retention, dissemination, distribution or copying of this
communication is strictly prohibited. Please reply to the sender that you have received this message in error then delete it. Thank you and have an
awesome day!




---------- Forwarded message ---------
From: CA - info@GMIgnitionSwitchEconomicSettlement.com
<info@gmignitionswitcheconomicsettlement.com>
Date: Mon, May 3, 2021 at 1:00 PM
Subject: Re: Claim inquiry
To: Nancy Murphy, RN, BHS, MBA <nancymurphyrn@gmail.com>


Dear Nancy and Denis,

Thank you for your email. We are no longer accepting Claim Forms as the deadline to submit a
claim was April 20, 2021.

Additional information about the Settlement is available on the Settlement Website at
www.GMIgnitionSwitchEconomicSettlement.com.

Regards,

GM Ignition Switch Economic Settlement Claims Center [MHS]
www.GMIgnitionSwitchEconomicSettlement.com
Toll-free: 1-877-545-0241


From: Nancy Murphy, RN, BHS, MBA <nancymurphyrn@gmail.com>
Sent: Monday, May 3, 2021 8:49 AM
To: CA - info@GMIgnitionSwitchEconomicSettlement.com
<info@GMIgnitionSwitchEconomicSettlement.com>
Subject: Claim inquiry

We received a notice that the opportunity to file a claim would be after March 18, 2021 but
now the website says the deadline is already passed. That gave people less than one month!

We have claims that we would like to file. What do we do?

Nancy Murphy
Denis Murphy
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
